123 N.J. 576 (1991)
589 A.2d 610
IN THE MATTER OF DWAYNE C. VAUGHN, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
May 2, 1991.

ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that DWAYNE C. VAUGHN of STONE MOUNTAIN, GEORGIA, who was admitted to the bar of this State in 1981, be publicly reprimanded for failing to provide a final, formal accounting of funds held for a client, when requested, in violation of RPC 1.15(b), for taking legal fees and costs without actual notice to and specific authorization by the client in violation of RPC 1.15(c), for failing to act with due *577 diligence in three matters (Farmer, Thurman, and Wright) in violation of RPC 1.3, for failing to keep his clients reasonably informed about the status of their matters in Farmer, Thurman, and Wright and Popick, in violation of RPC 1.4(a), for displaying a pattern of neglect in those matters in violation of RPC 1.1(b), for failing to reply to the ethics committee investigator's letters and to file an answer to an ethics complaint in violation of RPC 8.1(b);
And the Disciplinary Review Board having concluded that certain mitigating factors were shown; to wit: the narrow time frame within which respondent's aberrational negligence occurred, respondent's attitude toward the practice of law at the time of his lapses, and respondent's candor, contrition and remorse for said events;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and DWAYNE C. VAUGHN is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.